
	
		I
		111th CONGRESS
		1st Session
		H. R. 1186
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Forbes (for
			 himself, Mr. Cantor, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the use of funds to transfer individuals
		  detained at Naval Station, Guantanamo Bay, Cuba, to facilities in Virginia or
		  to house such individuals at such facilities.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Naval Station, Guantanamo Bay, Cuba, to
			 facilities in VirginiaNone of
			 the funds appropriated or otherwise made available to any Federal department or
			 agency may be used to transfer any individual detained by the United States at
			 Naval Station, Guantanamo Bay, Cuba, to any military installation located in
			 the Commonwealth of Virginia or any Federal detention center located in the
			 Commonwealth of Virginia or to house any such individual at such an
			 installation or detention center.
		
